Fourth Court of Appeals
                         San Antonio, Texas
                                August 9, 2019

                             No. 04-19-00190-CR

                              Joshua MOLINA,
                                  Appellant

                                      v.

                            The STATE of Texas,
                                  Appellee

          From the 175th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2018CR0078
              Honorable Catherine Torres-Stahl, Judge Presiding


                               ORDER
The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.

It is so ORDERED on August 9, 2019.

                                                   PER CURIAM


ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court